DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 
Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 7, 2021. Claims 1, 5, 7-15 and 17-26 are pending. Claims 1, 9, and 202-6 have been amended. Claims 10-15 and 17-19 have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, and 23 have been considered but are moot because upon further consideration, a new ground(s) of rejection is made in view of Troy et al. in view of Molaug et al.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 is written as a (new) claim. However, the claim has been introduced previously. It is suggested to change to –(amended)-  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release mechanism to release the seeds or seedlings of seagrasses/material from the compartment” in claim 1, claim 20 and claim 23 respectively uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The corresponding structure of “release mechanism” is described in the specification page 18, paragraph 2 as “The unit may utilize a pump, propeller, paddle, impeller, boiler, heating element, compression valve, bellows or pressure mechanism to achieve the release from the compartment”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "nozzle" in line 1 and line 3. However, the Examiner is unsure whether the limitation is the same limitation as the adjustable aperture nozzle recited in claim 1. Therefore, the Examiner cannot properly construe the scope of the claim. As a result, the limitation being indefinite. Under the principle of compact prosecution, the Examiner assumes the limitation is the same limitation as the adjustable aperture nozzle. Appropriate correction is required.
Claim 5 recites the limitation "the size of the aperture" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to –a size of an aperture-. 
Claim 7 recites the limitation “at least one sensor” in line 1. However, the Examiner is unsure if the limitation is the same limitation defined in claim 1 line 3. Therefore, the Examiner cannot properly construe the scope of the claim; as a result, claim 7 is being indefinite. It is suggested to amend to –the sensor-.
Claim 8 recites the limitation “at least one activity of said apparatus is logged to a data file”. In light of the Applicant’s specification, the disclosure mentions “data storage”, however, it is devoid to mention “data file”: Since the disclosure lacks to provide support the limitation “data file” in the claim, the Examiner is not sure whether the data file is part of the apparatus or not because data file can be either on a computer or just someone write it down on a pad of paper. Therefore, claim 8 is being indefinite. Clarification is required.

Claims 21-22 depend on claim 20, therefore claims 21-22 are also rejected 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 23 recites the limitation “the adjustable aperture nozzle mechanism” in line 8. However, the Examiner is unsure if the limitation is the same limitation defined in line 7. Therefore, the Examiner cannot properly construe the scope of the claim, as a result, claim 23 is being indefinite. It is suggested to amend to –the adjustable aperture nozzle-. 
Claim 23 recites the limitation "the nozzle" in line 11. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to –the adjustable aperture nozzle-. 
Claims 24-26 depend on claim 23, therefore claims 24-26 are also rejected 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 24 recites the limitation "the resulting effect" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the activation" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the adjustment" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 8, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2012/0006277 A1) in view of Molaug et al. (US 4,359,014) and Hull (US 2005/0284351 A1).
With regard to claim 1, Troy discloses an apparatus (Fig. 1) comprising a buoy (60) that floats in a body of water (Fig. 1); a sensor for measure a change of an environmental event (Para. [0058]);
a compartment (64) in the buoy (60) that contains feeds.
a release mechanism (“dispensing”, Para. [0069, 0072, 0088, 0110]) to release the food from the compartment (64).
However, Troy is silent to disclose an adjustable aperture nozzle mounted to the buoy and connected to the release mechanism, the adjustable aperture nozzle operable to disperse a measured quantity of the food with a quantity of the water; and a control in communication with the sensor, the compartment, the release mechanism, and the nozzle, the control operable to adjust the release mechanism, and the adjustable aperture nozzle to control dispersion of the food with a quantity of the water from the body of water in proportion to the change of environmental event as measured by the sensor, wherein the environmental event is at least one of temperature, pH, oxygen level, carbon dioxide level, or sunlight.
Molaug teaches an apparatus (Fig. 1), comprising: 

a sensor (16/17) to measure a change of an environmental event (Fig. 1-2; Col. 2 lines 27-34);
a compartment (2) connected the buoy that contains food (Fig. 1, Col. 1 lines 65-68);
a release mechanism (9/10) to release the food from the compartment (2); 
an adjustable aperture nozzle (outlet 11 in conjunction with selector valve 12 and conduit 13) mounted to the buoy (Fig. 3 shows part of adjustable aperture nozzle 13 mounted to the buoy 27) and connected to the release mechanism (9/10), the adjustable aperture nozzle (11/12/13) operable to disperse a measured quantity of the food with a quantity of the water (Col. 2 lines 12-19 and 45-50); and 
a control (1) in communication with the sensor (16/17), the compartment (2), the release mechanism (9/10), and the nozzle (11/12/13), the control (1) operable to adjust the release mechanism (Col. 2 lines 12-26 “selector valve is brought into the proper selected position for the appropriate tank 7 to be supplied with food by means of an index device 15 which is electrically operated by the control unit 1”), and the adjustable aperture nozzle (11/12/13) to control dispersion of the food with the quantity of the water from the body of the water in proportion to the change of environmental event as measured by the sensor, wherein the environmental event is at least one of temperature, pH, oxygen level, carbon dioxide level, or sunlight (Col. 2 lines 23-34, “Index device 15 rotates the selector valve until it comes into registration with the appropriate conduit 13 which leads to the desired tank 7. The specific gravity and temperature of the water in each of the plurality of tanks 7 are measured by sensing devices 16/17. Sensing devices 16/17 are connected to control unit 1 which is adapted to determine the oxygen content of the water based on the specific gravity and temperature measured. This determination is utilized for automatic calculation of the appropriate amount of food to be dispensed into each tank”).

However, Troy does not disclose the compartment contains seeds or seedlings of seagrasses.
Hull teaches a boat (Fig. 6) comprising a compartment (44) contains seeds or seedling of seagrasses (plant seed material 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by replacing the food of Troy with the plant seed material (26) as taught by Hull, for the purpose of producing vegetative regeneration or cloning in the water (Para. [0036]). Furthermore, simple substitution of one known element (plant seed material) for another (fish food) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 5, the device of Troy as modified by Molaug and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses a nozzle (11/12/13) of said apparatus is adjusted by at least one of opening, closing, turning, rotating, spinning, extending or retracting in addition to adjusting the size of the aperture of said nozzle (11/12/13) in proportion to the environmental event (Col. 2 lines 12-26, “rotates the selector valve”).
With regard to claim 7, the device of Troy as modified by Molaug and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses wherein at least one sensor is displaced from the apparatus (see position of sensors 16, 17 in Fig. 1).
With regard to claim 8, the device of Troy as modified by Molaug and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses at least one activity of 
With regard to claim 9, the device of Troy as modified by Molaug and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses where said control further adjusts based on a predictive model formed from at least one of an activity of said apparatus, an environmental event and historical data (Col. 2 lines 35-44, “control unit 1 contains a clock for keeping track of the time of day as well as yearly time periods. Based on this information, control unit 1 establishes feeding periods which may vary, for example, month by month or week by week”).
With regard to claim 20, Troy discloses an apparatus (Fig. 1) comprising a buoy (60) that floats in a body of water (Fig. 1); a sensor for measure a change of an environmental event (Para. [0058]);
a compartment (64) in the buoy (60) that contains feeds.
a release mechanism (“dispensing”, Para. [0069, 0072, 0088, 0110]) to release the food from the compartment (64).
However, Troy is silent to disclose an adjustable aperture nozzle mounted to the buoy and connected to the release mechanism, the adjustable aperture nozzle operable to disperse a measured quantity of the food with a quantity of the water; and a control in communication with the sensor, the compartment, the release mechanism, and the nozzle, the control operable to adjust the release mechanism, and the adjustable aperture nozzle to control dispersion of the food with a quantity of the water from the body of water in proportion to the change of environmental event as measured by the sensor.
Molaug teaches an apparatus (Fig. 1), comprising: 
A buoy (27) that floats in a body of water (Fig. 3);

a compartment (2) connected the buoy that contains food (Fig. 1, Col. 1 lines 65-68);
a release mechanism (9/10) to release the food from the compartment (2); 
an adjustable aperture nozzle (outlet 11 in conjunction with selector valve 12 and conduit 13) mounted to the buoy (Fig. 3 shows part of adjustable aperture nozzle 13 mounted to the buoy 27) and connected to the release mechanism (9/10), the adjustable aperture nozzle (11/12/13) operable to disperse a measured quantity of the food with a quantity of the water (Col. 2 lines 12-19 and 45-50); and 
a control (1) in communication with the sensor (16/17), the compartment (2), the release mechanism (9/10), and the nozzle (11/12/13), the control (1) operable to adjust the release mechanism (Col. 2 lines 12-26 “selector valve is brought into the proper selected position for the appropriate tank 7 to be supplied with food by means of an index device 15 which is electrically operated by the control unit 1”), and the adjustable aperture nozzle (11/12/13) to control dispersion of the food with the quantity of the water from the body of the water in proportion to the change of environmental event as measured by the sensor (Col. 2 lines 23-34, “Index device 15 rotates the selector valve until it comes into registration with the appropriate conduit 13 which leads to the desired tank 7. The specific gravity and temperature of the water in each of the plurality of tanks 7 are measured by sensing devices 16/17. Sensing devices 16/17 are connected to control unit 1 which is adapted to determine the oxygen content of the water based on the specific gravity and temperature measured. This determination is utilized for automatic calculation of the appropriate amount of food to be dispensed into each tank”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the adjustment aperture, the control as taught by Molaug in communication with the sensor, the compartment, and the release mechanism of Troy, for the benefit of providing a system for control and 
However, Troy does not disclose the compartment contains seeds or seedlings of seagrasses.
Hull teaches a boat (Fig. 6) comprising a compartment (44) contains seeds or seedling of seagrasses (plant seed material 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by replacing the food of Troy with the plant seed material (26) as taught by Hull, for the purpose of producing vegetative regeneration or cloning in the water (Para. [0036]). Furthermore, simple substitution of one known element (plant seed material) for another (fish food) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 21, the device of Troy as modified by Molaug and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses where said control further adjusts based on a predictive model formed from at least one of an activity of said apparatus, the environmental event and historical data (Col. 2 lines 35-44, “control unit 1 contains a clock for keeping track of the time of day as well as yearly time periods. Based on this information, control unit 1 establishes feeding periods which may vary, for example, month by month or week by week”).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Molaug and Hull as applied to claim 20 above, and further in view of Eberhardt (US 4,818,416).
With regard to claim 22, the device of Troy as modified by Molaug and Hull discloses the invention as disclosed in the rejection above. However, they do not disclose a pump in the buoy operable to produce a flow of water from the body of water into which the seeds or seedlings of 
Eberhardt teaches an apparatus (Fig.2) comprising a pump (37) in a boat (Fig. 2) operable to produce a flow of water from the body of water into which material released from the compartment is mixed and then pumped through the adjustable aperture nozzle ((Col. 14 lines 1-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the pump (37) and the pump intake line 69) as taught by Eberhardt upstream of the compartment (64) and in the buoy (60) of Troy, for the benefit of effectively and consistently regulating the water supply into the mixing with the material in high tide or low tide environment (Col. 7 lines 34-43).

Claim 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2012/0006277 A1) in view of Molaug et al. (US 4,359,014), Hull (US 2005/0284351 A1) and Blyth et al. (US 6,443,098 B1).
With regard to claim 23, Troy discloses an apparatus (Fig. 1) comprising a buoy (60) that floats in a body of water (Fig. 1); a sensor for measure a change of an environmental event (Para. [0058]);
a compartment (64) in the buoy (60) that contains feeds.
a release mechanism (“dispensing”, Para. [0069, 0072, 0088, 0110]) to release the food from the compartment (64).
However, Troy is silent to disclose an adjustable aperture nozzle mounted to the buoy and connected to the release mechanism, the adjustable aperture nozzle operable to disperse a measured quantity of the food with a quantity of the water; and a control in communication with the sensor, the compartment, the release mechanism, and the nozzle, the control operable to adjust the release mechanism, and the adjustable aperture nozzle to control dispersion of the 
Molaug teaches an apparatus (Fig. 1), comprising: 
A buoy (27) that floats in a body of water (Fig. 3);
a sensor (16/17) to measure a change of an environmental event (Fig. 1-2; Col. 2 lines 27-34);
a compartment (2) connected the buoy that contains food (Fig. 1, Col. 1 lines 65-68);
a release mechanism (9/10) to release the food from the compartment (2); 
an adjustable aperture nozzle (outlet 11 in conjunction with selector valve 12 and conduit 13) mounted to the buoy (Fig. 3 shows part of adjustable aperture nozzle 13 mounted to the buoy 27) and connected to the release mechanism (9/10), the adjustable aperture nozzle (11/12/13) operable to disperse a measured quantity of the food with a quantity of the water (Col. 2 lines 12-19 and 45-50); and 
a control (1) in communication with the sensor (16/17), the compartment (2), the release mechanism (9/10), and the nozzle (11/12/13), the control (1) operable to adjust the release mechanism (Col. 2 lines 12-26 “selector valve is brought into the proper selected position for the appropriate tank 7 to be supplied with food by means of an index device 15 which is electrically operated by the control unit 1”), and the adjustable aperture nozzle (11/12/13) to control dispersion of the food with the quantity of the water from the body of the water in proportion to the change of environmental event as measured by the sensor (Col. 2 lines 23-34, “Index device 15 rotates the selector valve until it comes into registration with the appropriate conduit 13 which leads to the desired tank 7. The specific gravity and temperature of the water in each of the plurality of tanks 7 are measured by sensing devices 16/17. Sensing devices 16/17 are connected to control unit 1 which is adapted to determine the oxygen content of the water based on the specific gravity and temperature measured. This determination is utilized for automatic calculation of the appropriate amount of food to be dispensed into each tank”).

However, Troy does not disclose the compartment contains seeds or seedlings of seagrasses.
Hull teaches a boat (Fig. 6) comprising a compartment (44) contains seeds or seedling of seagrasses (plant seed material 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by replacing the food of Troy with the plant seed material (26) as taught by Hull, for the purpose of producing vegetative regeneration or cloning in the water (Para. [0036]). Furthermore, simple substitution of one known element (plant seed material) for another (fish food) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
However, Troy does not disclose wherein the environmental event is at least one of current, wind, tide, and wave height.
Blyth teaches an apparatus comprising a control unit (system, abstract), wherein the control unit is in response to an environmental event is at least one of current, wind, tide, and wave height (Col. 6 lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the water current measurement as taught by Blyth, for the benefit of allowing for the other sensor to account for feed which may be lost due to water movement (Col. 6 lines 17-21).

With regard to claim 26, the device of Troy as modified by Molaug, Hull and Blyth discloses the invention as disclosed in the rejection above. Molaug further discloses wherein a multiple buoy apparatus, each operating as defined in claim 23, is networked together to deliver a total effect (Figs. 1 and 3; Col. 3 lines 1-5, “each of the spreaders 14 is mounted on a float 27. Each float 27 is held in position in the center of a tank 7”).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. in view of Molaug et al., Hull and Blyth as applied to claim 23 above, and further in view of Eco-Fish Ltd (WO 2000/003586 A2).
With regard to claim 25, the device of Troy as modified by Molaug, Hull and Blyth discloses the invention as disclosed in the rejection above. However, Troy does not explicitly disclose where at least one of the activation of the release mechanism or the adjustment of the nozzle can be further modified by signals created through interaction by a manager, operator, driver, or interested parties.
Eco-Fish teaches at least one of the activation of the release mechanism or the adjustment of the nozzle can be further modified by signals created through interaction by a manager, operator, driver, or interested parties (Page 6 lines 15-17 “manual mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the manual mode as taught by Fish in order to allow an operator to override the automated release as needed for a particular situation.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752